Citation Nr: 1124881	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-01 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to service connected burial allowance.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1965.  He died on March [redacted], 2008.  The appellant is his widow.  

These matters come before the Board of Veterans' Appeals (Board) from an October 2008 rating decision and administrative decisions of May 2008 and March 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is appealing the denial of service connection for the cause of the Veteran's death and the denial of entitlement to service connected burial benefits.  After a careful review of the evidence of record the Board finds that additional development is needed prior to deciding the appellant's claim.

During his lifetime, the Veteran was service connected for tinnitus rated as 10 percent disabling, diabetes mellitus, rated as 10 percent disabling, and bilateral hearing loss disability rated as noncompensable.  He died on March [redacted], 2008.  The death certificate of record notes the primary cause of death to be metastatic squamous cell cancer, unknown primary, with diabetes mellitus as an other significant condition contributing to death but not resulting in the underlying cause of death.  

A VA opinion as to the cause of the Veteran's death was obtained in September 2008.  At the time, the examiner opined that after reviewing the Veteran's medical records, it appears that diabetes mellitus in no way caused, accelerated or contributed to his immediate demise due to metastatic squamous cell cancer.  He further stated that in his judgment, the Veteran's diabetes mellitus serves as no basis as a contributor to his death and hence there appeared to be no relationship to his service connected diabetes mellitus and the ultimate cause of death which was metastatic cancer.

The Board notes that the opinion noted above amounts to no more than a conclusory statement without an adequate rationale for the opinion and, as such, is inadequate for appellate review.  While it appears the VA examiner is attempting to provide a rationale for his opinion, the apparent rationale amounts to no more than a restatement of the opinion provided.  Therefore, the Board finds that a rationale has not been provided for the opinion rendered.  This rationale is especially needed in the appellant's claim as diabetes mellitus, for which the Veteran was service connected, was listed in the death certificate as an other significant condition contributing to death but not resulting in the underlying cause.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  As the Board has found that a rationale has not been provided for the opinion rendered, a new opinion is needed prior to deciding the appellant's claim.

Regarding the issue of entitlement to service connected burial benefits, the Board notes that the issue is inextricably intertwined with the issue of service connection for the cause of the Veteran's death.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  It will be deferred pending final disposition of the claim for service connection.


Accordingly, the case is REMANDED for the following action:

Request a VA medical opinion from a VA physician as to the etiology of the Veteran's death.  The claims file must be sent to the VA physician for review.  The physician should state:

(1) whether the service connected diabetes mellitus (a) contributed substantially or materially to the Veteran's death, (b) combined to cause his death, or (c) aided and lent assistance to the production of death.  

(2) whether, even assuming that the squamous cell carcinoma that was the primary cause of death was so overwhelming that eventual death could be anticipated irrespective of the diabetes mellitus, the diabetes mellitus was of such severity as to have had a material influence in accelerating death.  

A complete and full rationale for any opinion rendered must be provided.  

If upon completion of the above action any benefit sought remains denied, the case should be returned to the Board after compliance with requisite appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


